DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 07/29/2022, with respect to the claim objections and 112 rejections have been fully considered and are persuasive.  The claim objections and 112 rejections have been withdrawn. 
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.  
Applicant is arguing that the Ardo does not use at least two parameters when determining the zoom profiles {See Remarks Pgs. 12-13).  The examiner respectfully disagrees and cites Ardo para. 0083, which states that two of the claimed parameter values are used when determining a zoom profile.  
Applicant is arguing that Ardo does not give any guidance as how to optimize the zoom profiles {See Remarks Pg. 14}.  However, Ardo does perform a determination on the optical and digital magnification using the parameter values.  Furthermore, the primary reference Knoblich does closed-loop control of the functional parameters of the optical imaging system (para. 0042) and real time system optimization permits a targeted optimization of individual optical parameters, which also states a minimization of optical aberrations (para. 0076).  Therefore, it would be obvious to use the parameters in Ardo with the real time system optimization of Knoblich for the targeted optimization of the optical parameters of the microscope system.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11, 13, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Knoblich et al. (herein after will be referred to as Knoblich) (US 20120002274) in view of Ardo et al. (herein after will be referred to as Ardo) (US 20190141251).

Regarding claim 1, Knoblich discloses
a microscopy method for producing an electronic image of an object, the method comprising: [See Knoblich [0004] Microscope.]
illuminating and imaging the object with an optical imaging scale onto an electronic image detector providing electronic image data, [See Knoblich [0042] Closed-loop or open-loop control of the functional parameters of the optical imaging system.  Also, see Fig. 4, control of optical zoom (ZS1-ZS3) and digital zoom (ZS4).  Also, see Fig. 2, Illuminating systems for a microscope system.]  
wherein the optical imaging scale is adjusted in a closed-loop control to minimize the cost function in said closed-loop control; and, [See Knoblich [0042] Closed-loop or open-loop control of the functional parameters of the optical imaging system.  Also, see Fig. 4, control of optical zoom (ZS1-ZS3) and digital zoom (ZS4).  Also, see 0076, real time system optimization permits a targeted optimization of individual optical parameters (i.e. a minimization of optical aberrations).]
Knoblich does not explicitly disclose
setting a total imaging scale for the electronic image; 
providing a cost function depending on at least two of: a signal-to-noise ratio, a depth of field range, working distance, an object illumination intensity, and an image resolution of the electronic image as parameters;
generating the electronic image by digital post magnification of the electronic image data to the total imaging scale.  
However, Ardo does disclose
setting a total imaging scale for the electronic image; [See Ardo [0083] Receives a desired total magnification value and determines digital and optical zoom based on the total magnification value.]
providing a cost function depending on at least two of: a signal-to-noise ratio, a depth of field range, working distance, an object illumination intensity, and an image resolution of the electronic image as parameters;  [See Ardo [0084] Interleaved zoom application uses parameter values from sensors (i.e. intensity) and/or DOF (i.e. depth of field) for determining digital magnification and optical magnification values (i.e. total magnification).  Also, see 0083, using measurements from the sensors (e.g. intensity) and the state of the camera (e.g. depth of field).]
generating the electronic image by performing digital image magnification on the electronic image data to the total imaging scale.  [See Ardo [0012] Apply digital zoom profile to the captured image.  Also, see 0083, the digital magnification contributes to the total magnification.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Knoblich to add the teachings of Ardo, in order to combine improve upon imaging systems utilizing optical and digital zoom by incorporation of different ratios of digital to optical zooms based on different imaging capturing conditions [See Ardo [0032-0034].

Regarding claim 3, Knoblich (modified by Ardo) disclose the method of claim 1.  Furthermore, Knoblich does not explicitly disclose
wherein the cost function is minimized such that an image resolution of the electronic image lies above a specified minimum value.  
However, Ardo does disclose
wherein the cost function is minimized such that an image resolution of the electronic image lies above a specified minimum value.  [See Ardo [0079] Take into account the resolution of sensor array when calculating digital and optical magnification values.]
Applying the same motivation as applied in claim 1.

Regarding claim 4, Knoblich (modified by Ardo) disclose the method of claim 1.  Furthermore, Knoblich discloses
wherein additionally the working distance is adjusted in said closed loop control.  [See Knoblich [Fig. 3] ZS1 motorized zoom objective changes distance in Z axis.  Also, see 0042, Closed-loop control of the functional parameters of the optical imaging system.]

Regarding claim 5, Knoblich (modified by Ardo) disclose the method of claim 1.  Furthermore, Knoblich discloses
wherein additionally the object illumination intensity is adjusted in said closed loop control.  [See Knoblich [Fig. 2] Illuminating system for a microscope.  Also, see 0042, Closed-loop control of the functional parameters of the optical imaging system.]

Regarding claim 6, Knoblich (modified by Ardo) disclose the method of claim 1.  Furthermore, Knoblich does not explicitly disclose
wherein the optical imaging scale is adjusted such that an image field completely covers a detector surface of the electronic image detector.  
However, Ardo does disclose
wherein the optical imaging scale is adjusted such that an image field completely covers a detector surface of the electronic image detector.  [See Ardo [0034] Optical zoom to utilize the entirety of the image sensor.]
Applying the same motivation as applied in claim 1.

Regarding claim 11, Knoblich (modified by Ardo) disclose the method of claim 1.  Furthermore, Knoblich does not explicitly disclose
wherein an absolute optical imaging scale, a proportion of the optical imaging scale in the total imaging scale or a ratio of optical imaging scale to digital post magnification is adjusted  in the control.  
However, Ardo does disclose
wherein an absolute optical imaging scale, a proportion of the optical imaging scale in the total imaging scale or a ratio of optical imaging scale to digital post magnification is adjusted  in the control.  [See Ardo [0066] Joint application of digital and optical zooms means the total magnification is reached through an incremental application of each type of magnification.  A profile for changing the optical magnification is a linear function of the total magnficaition.]
Applying the same motivation as applied in claim 1.

Regarding claim 13, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 13.  Furthermore, Knoblich discloses
an image detector configured to generate electronic image data;  [See Knoblich [0028] Camera.]
an objective lens, a tube lens and [See Knoblich [0033] Microscope with objective and tube lens.]
Knoblich does not explicitly disclose
a control device including a processor and being configured to produce an electronic image of the object from the electronic image data and to adjust the adjustable optical imaging scale;  
an adjustable optical zoom lens configured to conjointly produce an optical image on said image detector with an adjustable optical imaging scale;  
However, Ardo does disclose
a control device including a processor and being configured to produce an electronic image of the object from the electronic image data and to adjust the adjustable optical imaging scale;  [See Ardo [0012] Processor which obtains parameter values associated with a captured image and determines an optical zoom profile (which is based on the input parameters, i.e. adjustable).]
an adjustable optical zoom lens configured to conjointly produce an optical image on said image detector with an adjustable optical imaging scale;  [See Ardo [0012]  A lens to optically zoom and apply the optical zoom profile to the captured image.]
Applying the same motivation as applied in claim 1.

Regarding claim 15, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 15.

Regarding claim 16, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 16.

Regarding claim 17, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 17.

Regarding claim 21, see examiners rejection for claim 11 which is analogous and applicable for the rejection of claim 21.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knoblich (US 20120002274) in view of Ardo (US 20190141251) and in further view of Shibuno (US 20120099004).

Regarding claim 2, Knoblich (modified by Ardo) disclose the method of claim 1.  Furthermore, Knoblich does not explicitly disclose
wherein the closed-loop control comprises: producing a preliminary electronic image of the object with the optical imaging scale realizing the total imaging scale; reducing the optical imaging scale until the value of the cost function lies within a specified setpoint value range with a tolerance; and, performing digital post magnification of the preliminary electronic image to generate the electronic image having the total imaging scale.  
However, Shibuno discloses
wherein the closed-loop control comprises: producing a preliminary electronic image of the object with the optical imaging scale realizing the total imaging scale; reducing the optical imaging scale until the value of the cost function lies within a specified setpoint value range with a tolerance; and, performing digital post magnification of the preliminary electronic image to generate the electronic image having the total imaging scale.  [See Shibuno [Fig. 6] Optical zoom (T11) and Digital Zoom (T12) cover the total zoom magnification, where optical zoom goes to peak and then reduces to a certain point, then digital zoom is applied to cover the total zoom magnification.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Knoblich (modified by Ardo) to add the teachings of Shibuno, in order to improve upon image resolution when performing digital and optical zoom [See Shibuno [0006]].

Regarding claim 14, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 14.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Knoblich (US 20120002274) in view of Ardo (US 20190141251) and in further view of Pillman et al. (herein after will be referred to as Pillman) (US 20130064531).
Regarding claim 7, Knoblich (modified by Ardo) disclose the method of claim 1.  Furthermore, Knoblich does not explicitly disclose
wherein the object is illuminated with illumination radiation in an illumination area, wherein the size of the illumination area is adjusted such that an extension of the illumination area corresponds to the region of the object visible in a final electronic image and regions of the object which are located in an optical object field but not visible in the electronic image are not illuminated.  
However, Pillman does disclose
wherein the object is illuminated with illumination radiation in an illumination area, wherein the size of the illumination area is adjusted such that an extension of the illumination area corresponds to the region of the object visible in a final electronic image and regions of the object which are located in an optical object field but not visible in the electronic image are not illuminated.  [See Pillman [0002-0003] Match the scene area illuminated by the flash to the selected field-of-view included in the digital image.  For digital cameras having zoom (i.e. from para. 0002, digital zoom), it is therefore desirable that the scene area illuminated must by adjusted.  This is analogous to what applicant states in spec. 0069 for this claim (i.e. adapting illumination to the digital zoom such that only the object visible in the digital post-magnified image is illuminated).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Knoblich (modified by Ardo) to add the teachings of Pillman, in order to acquire better images by enabling brighter images of the scene to be captured [See Pillman [0003]].

Regarding claim 18, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 18.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knoblich (US 20120002274) in view of Ardo (US 20190141251) and in further view of Laguarta Bertran et al. (herein after will be referred to as Laguarta) (US 20140071263).

Regarding claim 10, Knoblich (modified by Ardo) disclose the method of claim 1.  Furthermore, Knoblich does not explicitly disclose
wherein said closed-loop control is achieved via proportional closed-loop control, proportional-integral closed-loop control, proportional-integral-derivative closed-loop control, or fuzzy closed-loop control. 
However, Laguarta does disclose 
wherein said closed-loop control is achieved via proportional closed-loop control, proportional-integral closed-loop control, proportional-integral-derivative closed-loop control, or fuzzy closed-loop control. [See Laguarta [0046] Closed loop PID control algorithm for a microscope.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Knoblich (modified by Ardo) to add the teachings of Laguarta, in order to perform a simple substitution of closed loop control algorithms for achieving the same purpose of controlling multiple components in the microscope system of Knoblich.

Regarding claim 20, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 20.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486